SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 2) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): July 6, 2012 STRATEX OIL & GAS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Colorado 333-164856 94-3364776 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 30 Echo Lake Road, Watertown, CT (Address of principal executive offices) (Zip Code) 860-604-1472 (Registrant’s telephone number, including area code) Poway Muffler and Brake, Inc., 13933 Poway Rd., Poway, CA 92064 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No. 2 to Current Report on Form 8-K/A (“Amendment No. 2”) amends the Current Report on Form 8-K filed with the Securities and Exchange Commission (“SEC”) by Stratex Oil & Gas Holdings, Inc. (the “Company”) on July 12, 2012 (the “8-K”) in connection with the Transactions (defined herein). This Amendment No. 2 is being filed to incorporate the Company’s revisions and responses pursuant to certain comment letters to the 8-K received from the SEC dated August 10, 2012 and August 24, 2012 respectively. Additionally, Amendment No.2 does not reflect any event occurring after July 6, 2012. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This current report contains forward-looking statements within the meaning of applicable securities laws. These statements relate to anticipated future events, future results of operations or future financial performance. These forward-looking statements include, but are not limited to, statements relating to our ability to raise sufficient capital to finance our planned operations, market acceptance of our technology and product offerings, our ability to attract and retain key personnel, our ability to protect our intellectual property, and estimates of our cash expenditures for the next 12 to 36 months. In some cases, you can identify forward-looking statements by terminology such as “may,” “might,” “should,” “intends,” “expects,” “plans,” “goals,” “projects,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These forward-looking statements are only predictions, are uncertain and involve substantial known and unknown risks, uncertainties and other factors which may cause our (or our industry’s) actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. The “Risk Factors” section of this current report sets forth detailed risks, uncertainties and cautionary statements regarding our business and these forward-looking statements. We cannot guarantee future results, levels of activity or performance. You should not place undue reliance on these forward-looking statements, which speak only as of the date that they were made. These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to reflect actual results, later events or circumstances or to reflect the occurrence of unanticipated events. EXPLANATORY NOTE Ross Investments, Inc. (“Ross Investments”) was incorporated in January 1989 under the laws of the State of Colorado.Until December 2008, Ross Investments’ operations were focused on the development of software for online trading of rare coins. On December 15, 2008, Ross Investments completed a merger with Poway Muffler and Brake, Inc., a California corporation (“PMB-CA”).PMB-CA was established in 1994 as a retail automotive repair and maintenance service business. Pursuant to the Share Exchange Agreement, each of the outstanding shares of PMB-CA common stock was converted into one share of Ross Investments common stock.In addition, upon the closing of the transaction, Ross Investments amended its Articles of Incorporation to change its name from Ross Investments, Inc. to Poway Muffler and Brake, Inc. On May 25,2012, Poway Muffler and Brake, Inc. filed an Amendment to the Certificate of Incorporation by which Poway Muffler and Brake, Inc., a Colorado corporation, changed its name to Stratex Oil and Gas Holdings, Inc. (“Pubco”), with the Secretary of the State of Colorado. On July 6, 2012, Stratex Acquisition Corp. (“Acquisition Corp.”), a wholly-owned subsidiary of Pubco, merged (the “Merger”) with and into Stratex Oil & Gas, Inc., a Delaware corporation (“Stratex”). Stratex was the surviving corporation of that Merger. As a result of the Merger, Pubco acquired the business of Stratex, and will continue the existing business operations of Stratex as a wholly-owned subsidiary. As used in this Current Report, the terms the “Company”, “we,” “us,” and “our” refer to Pubco and its wholly-owned subsidiary Stratex, after giving effect to the Merger, unless otherwise stated or the context clearly indicates otherwise. The term “Pubco” refers to Pubco before giving effect to the Merger; and the term “Stratex” refers to Stratex Oil & Gas, Inc., before giving effect to the Merger. This Current Report contains summaries of the material terms of various agreements executed in connection with the transactions described herein. The summaries of these agreements are subject to, and are qualified in their entirety by, reference to these agreements, all of which are incorporated herein by reference. This current report is being filed in connection with a series of transactions consummated by the Company and certain related events and actions taken by the Company. This current report responds to the following items on Form 8-K: Item 1.01 Entry into a Material Definitive Agreement Item 2.01 Completion of Acquisition or Disposition of Assets Item 3.02 Unregistered Sales of Equity Securities Item 4.01 Changes in Registrant’s Certifying Accountant Item 5.01 Changes in Control of Registrant Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers Item 5.06 Changes in Shell Company Status Item 9.01 Financial Statements and Exhibits Table of Contents Item 1.01. Entry into a Material Definitive Agreement 5 Item 2.01. Completion of Acquisition or Disposition of Assets 5 THE MERGER AND RELATED TRANSACTIONS 5 DESCRIPTION OF BUSINESS 8 DESCRIPTION OF PROPERTY 12 RISK FACTORS AND SPECIAL CONSIDERATIONS 32 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 62 SECURITY OWNERSHIP OF CERTAIN STOCKHOLDERS AND MANAGEMENT 72 DIRECTORS AND EXECUTIVE OFFICERS 73 EXECUTIVE COMPENSATION 76 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 80 DESCRIPTION OF CAPITAL STOCK 80 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 82 LEGAL PROCEEDINGS 82 RECENT SALES OF UNREGISTERED SECURITIES 83 INDEMNIFICATION OF OFFICERS AND DIRECTORS 84 PART F/S 85 INDEX TO EXHIBITS 85 DESCRIPTION OF EXHIBITS 85 Item 3.02. Unregistered Sales of Equity Securities. 85 Item 4.01. Changes in Registrant’s Certifying Accountant. 85 Item 5.01. Changes in Control of the Registrant. 86 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. 86 Item 5.06. Changes in Shell Company Status 87 Item 9.01. Financial Statements and Exhibits. 87 Item 1.01. Entry into a Material Definitive Agreement On July 6, 2012, we entered into an Agreement and Plan of Merger and Reorganization, which we refer to in this Current Report as the “Merger Agreement”, and completed the Merger. For a description of the Merger and the material agreements entered into in connection with the Merger, please see the disclosures set forth in Item 2.01 to this Current Report, which disclosures are incorporated into this item by reference. Item 2.01. Completion of Acquisition or Disposition of Assets THE MERGER AND RELATED TRANSACTIONS The Merger On July 6, 2012 (which we refer to as the “Closing Date”), Pubco, Stratex and Acquisition Corp. entered into the Merger Agreement and completed the Merger. Before their entry into the Merger Agreement, no material relationship existed between Pubco (or its Acquisition Corp. subsidiary) and Stratex. A copy of the Merger Agreement is attached as Exhibit 2.1 to this Current Report and is incorporated herein by reference. Pursuant to the Merger Agreement, on the Closing Date, Acquisition Corp., a wholly-owned subsidiary of Pubco merged with and into Stratex, with Stratex remaining as the surviving entity. Pubco acquired the business of Stratex pursuant to the Merger and will continue the existing business operations of Stratex as a wholly-owned subsidiary. Simultaneously with the Merger, on the Closing Date all of the issued and outstanding shares of Stratex common stock converted, on a 2 for 1 basis, into shares of the Company’s common stock, no par value per share (“Common Stock”). Also on the Closing Date, all of the issued and outstanding options to purchase shares of Stratex common stock, and all of the issued and outstanding warrants (collectively the “Stratex Convertible Securities”) to purchase shares of Stratex Common Stock, upon the exercise or conversion of the Stratex Convertible Securities, shall have the right to convert such StratexConvertible Securities into the kind and amount of the Company’sshares of Common Stock and other securities and property which such holder would have owned or have been entitled to receive of Stratex prior to the Closing of the Merger, on a 2 for 1 basis. The options will be administered under Stratex’s 2012 Equity Incentive Plan (the “Stratex Plan”), which the Company assumed and adopted on the Closing Date in connection with the Merger. On the Closing Date, (i) approximately 33,372,550 shares of Common Stock were issued to former Stratex stockholders; 100 shares of Series A Preferred Stock were issued to former holders of Stratex Series A Preferred Stock (iii) options to purchase 3,000,000 shares of Common Stock granted under the Stratex Plan pursuant to the assumption of the Stratex Plan; (iv) Warrants to purchase 675,000 shares of Common Stock at $0.70 per share issued to holders of 1,350,000 Stratex Warrants (that were exercisable at a price of $.35 per share) were assumed by the Company. In addition, pre-Merger stockholders of Pubco retained 6,110,000 shares of Common Stock. 5 The Merger Agreement contains customary representations, warranties and covenants of Pubco, Stratex, and, as applicable, Acquisition Corp., for like transactions. Breaches of representations and warranties are secured by customary indemnification provisions. The Merger will be treated as a recapitalization of the Company for financial accounting purposes. The historical financial statements of Pubco before the Merger will be replaced with the historical financial statements of Stratex before the Merger in all future filings with the Securities and Exchange Commission (the “SEC”). Following the Closing Date, our board of directors consists of two members. In keeping with the foregoing, on the Closing Date, Alan Ligi, the sole director of Pubco before the Merger, appointed Stephen Funk and Timothy Kelly to fill vacancies on the board of directors, and Alan Ligi resigned his position as a director. Also on the Closing Date, Alan Ligi, the sole officer of Pubco, resigned and new executive officers designated by Stratex were appointed. Our officers and directors as of the Closing Date are identified in this Current Report under the heading “Directors and Executive Officers.” Before the Merger, Pubco’s board of directors adopted and assumed the Stratex Plan. The Stratex Plan provides for the issuance of 12,000,000 shares of our Common Stock to executive officers, directors, advisory board members and employees. The parties have taken all actions necessary to ensure that the Merger is treated as a tax free exchange under Section 368(a) of the Internal Revenue Code of 1986, as amended. Recapitalizations, etc. Stratex Reincorporation Stratex was originally organized as a Connecticut corporation on January 25, 2011.Effective February 18, 2011, Stratex converted to a Delaware corporation.Stratex was originally authorized to issue 40,000 shares of common stock, $0.0001 par value per share.By Certificates of Amendment dated April 1, 2011 and March 30, 2012, the authorized shares of common stock were increased to 85,000,000 shares and 125,000,000 shares, respectively.In addition, the April 1, 2011 Certificate of Amendment authorized Stratex to issue up to 100 shares of preferred stock, $0.0001 par value per share.Prior to the Closing Date 100 shares of preferred stock, designated as Series A Preferred Stock, were issued and outstanding. Pubco Recapitalization In addition to the transactions described under the heading “Explanatory Note,” on May 25, 2012, Pubco undertook a 3.5 for 1 forward stock split.Also, prior to the Merger the Pubco board of directors incorporated its wholly owned subsidiary PMB Holdings, Inc., a company organized under the laws of Nevada (“PSOS”). Pubco split-off (the “Split-Off”) ownership of PSOS to its sole executive officer and director (the “Split-Off Shareholder”). 6 Split-Off Agreement On the Closing Date, Pubco split off its wholly-owned subsidiary PSOS. The Split-Off was accomplished through the cancellation of a portion of an outstanding loan owed to the Split-Off Shareholder by Pubco in the amount of $79,687 as consideration for Pubco’s assets and liabilities. The assets and liabilities of Pubco were transferred to the Split-Off Shareholder in the Split-Off. Pubco executed a split off agreement with the Split-Off Shareholder, a copy of which is attached as Exhibit 10.1 to this Current Report and is incorporated herein by reference. The Merger, the Split-Off and the related transactions are collectively referred to in this Current Report as the “Transactions.” Current Ownership Immediately after giving effect to the Transactions, options granted under the Stratex Plan (which we assumed), and the assumption of warrants, our issued and outstanding securities on the closing of the Transactions is as follows: § Approximately 39,482,550 shares of Common Stock; § 100 shares of series A preferred stock; § Options to purchase 3,000,000 shares of Common Stock granted under the Stratex Plan; § Warrants to purchase 675,000 shares of Common Stock at a price of $0.70 per share held by Stratex warrant holders. Accounting Treatment; Change of Control The Merger is being accounted for as a “reverse merger,” and Stratex is deemed to be the acquirer in the reverse merger. Consequently, the assets and liabilities and the historical operations that will be reflected in the financial statements prior to the Merger will be those of Stratex, and the consolidated financial statements after completion of the Merger will include the assets and liabilities of Stratex, historical operations of Stratex and operations of Stratex from the Closing Date of the Merger. Except as described in the previous paragraphs, no arrangements or understandings exist among present or former controlling stockholders with respect to the election of members of our board of directors and, to our knowledge, no other arrangements exist that might result in a change of control of the Company. Further, as a result of the issuance of the shares of Common Stock pursuant to the Merger, a change in control of the Company occurred as of the date of consummation of the Merger. 7 DESCRIPTION OF BUSINESS Immediately following the Merger, the business of Stratex became our business. Certain Definitions The following oil and gas measurements and industry and other terms are used in this Current Report on Form 8-K. Bakken Shale—means the Bakken Shale oil play in the Williston Basin and can include the Three Forks Sanish, Heath and Tyler formations. Barrel—means one barrel of petroleum products that equals 42 U.S.gallons. BBtu—means one billion BTUs. BBtu/d—means one billion BTUs per day. Bcfe—means one billion cubic feet of gas equivalent determined using the ratio of one barrel of oil, condensate or NGLs to six thousand cubic feet of natural gas. Bcf/d—means one billion cubic feet per day. BLM—means the Bureau of Land Management. Boe—means barrels of oil equivalent. Boe/d—means barrels of oil equivalent per day. British Thermal Unit or BTU—means a unit of energy needed to raise the temperature of one pound of water by one degree Fahrenheit. FERC—means the Federal Energy Regulatory Commission. Fractionation—means the process by which a mixed stream of natural gas liquids is separated into its constituent products, such as ethane, propane and butane. HBP Acreage —means Held by production acreage LOE—means lease and other operating expense excluding production taxes, ad valorem taxes and gathering, processing and transportation fees. Mbbls—means one thousand barrels. Mbbls/d—means one thousand barrels per day. Mboe/d—means one thousand barrels of oil equivalent per day. Mcf—means one thousand cubic feet. Mcfe—means one thousand cubic feet of gas equivalent using the ratio of one barrel of oil, condensate or NGLs to six thousand cubic feet of natural gas. MMbbls—means one million barrels. MMboe—means one million barrels of oil equivalent. MMBtu—means one million BTUs. MMBtu/d—means one million BTUs per day. MMcf—means one million cubic feet. MMcf/d—means one million cubic feet per day. MMcfe—means one million cubic feet of gas equivalent using the ratio of one barrel of oil, condensate or NGLs to six thousand cubic feet of natural gas. MMcfe/d—means one million cubic feet of gas equivalent per day using the ratio of one barrel of oil, condensate or NGLs to six thousand cubic feet of natural gas. NGLs—means natural gas liquids; natural gas liquids result from natural gas processing and crude oil refining and are used as petrochemical feedstocks, heating fuels and gasoline additives, among other applications. PV10—means the present value of estimated future oil and gas revenues, net of estimated direct expenses, discounted at an annual discount rate of 10%. 8 We are an independent energy company focused on the exploration, acquisition and production of crude oil in North Dakota, Montana, Colorado, Kansas, and Nebraska.Our oil and natural gas operations are primarily concentrated in the Williston Basin of North Dakota and Montana and the Denver-Julesburg Basin in Colorado. Our corporate strategy is to internally identify prospects, acquire lands encompassing those prospects, and evaluate those prospects using subsurface geology, geophysical data and exploratory drilling. Using this strategy, we intend to develop an oil portfolio of proven reserves, as well as developmental and exploratory drilling opportunities. Our core operating areas are in the Williston Basin in North Dakota and Montana and the Denver-Julesburg Basin in Colorado. In the Williston Basin, we focus on oil production from multiple zones including the Bakken Shale, and Three Forks Sanish Formations.In the Denver-Julesberg Basin we focus on the Niobrara Formations. We use geologists, petroleum engineers and geophysicists that have years of relevant industry experience in the basins where we operate. Business Model We explore and produce oil and gas through a non-operated business model. We participate in wells proportionately to the leasehold interest in each drilling unit that is drilled by its operating partners. As a non-operating participant we seek to minimize operating and overhead costs, however, we are liable for our share of the operating and capital costs incurred for each property by its operator. This low-cost model allows us to diversify through different operators and regions. We operate 1 oil well known as Tininenko 4-19 in Roosevelt County MT. As its discretion management may decide to acquire additional operated assets. Operations Our management team has structured our operations in a manner that minimizes operating and overhead costs as a leasehold interest owner. As a non-operating participant, we intend to rely on operating partners to conduct the drilling process and to bear operating and overhead costs, which should allow us to invest the highest possible working interest while minimizing costs. Drilling and Acreage Plans Our primary focus is acquiring leasehold interests in the Bakken Formation, Three Forks-Sanish Formation, and Niobrara Formation. 9 The Bakken Formation The Bakken Formation is an oil-bearing strata underlying parts of the Williston Basin of Montana and North Dakota. The Bakken is located between 8,000 and 11,000 feet below surface and is comprised of three members: the lower shale, middle dolomite, and upper shale. The middle member holds the majority to the oil reserves. Oil production in this region dates back to the 1950’s, but was largely unsuccessful. The vertical wells drilled around this time couldn’t produce oil at high rates. The vertical wells only had about 50 to 100 feet of the shaft that reached the middle Bakken. The application of horizontal wells with fracturing technology has allowed production to dramatically increase. Niobrara Formation The Niobrara Formationis a shale rock underlying parts of Colorado and Wyoming. Oil and natural gas can be found at depths from 3,000 to 14,000 feet. The Niobrara is a new oil formation that is part of the Denver-Julesburg basin. Oil exploitation activities in the Niobrara formation have recently begun the performance of the Niobrara and Bakken are being compared as part of the operators’ evaluation procedures. 10 The Three Forks-Sanish Formation The Three Forks-Sanish Formationis an oil area below the Bakken Shale zone. Drilling Hydraulic Fracturing Hydraulic Fracturing is a technique that can increase the flow of oil or gas from a well. The procedure is done by pumping high quantities of liquid down a well into the reservoir rock at a high pressure to fracture the rock. The technique creates a network of interconnected fractures that allow more oil to flow through the rock. 11 Horizontal Drilling Horizontal Drilling is useful in reaching targets and stimulating reservoirs in ways that cannot be achieved with vertical wells. A rock unit that is only 50 feet thick is limited to a pay zone that is 50 feet in length with a vertical well. A well drilled horizontally can expand the limited pay zone thousands of feet. Also, horizontal drills can deliberately intersect fractures. The productivity of these wells can be increased tremendously with the use of horizontal drills. Recent Oil Activity DESCRIPTION OF PROPERTY Office Locations Our corporate offices are located at 30 Echo Lake Road, Watertown, CT, 06795.Additionally, we have a field office located at 2906 First Ave. North, Billings, MT, 59104; which is leased on a month by month basis. Leasehold Holdings The following represent Stratex’s mineral lease holdings as of July 6, 2012 22,000 gross and 13,900 net mineral acres in Golden Valley, North Dakota. We have leaseholds totaling 22,000 gross acres in Golden Valley, North Dakota which were acquired under a long-term lease option. The conventional oil play consists of two objective formations; 1) Bakken – a sandstone that has produced over 80M barrels of oil and is present over our acreage, 2) Three Forks Sanish. 12 7,274 gross and 1,661 net mineral acres located in Sheridan County, Montana. 2,080gross and114 net mineral acres located in Acres located in Lane and Ellis Counties, Kansas with 7 operating wells. The lease currently has 4 producing wells with an average royalty interest of .00535%, 2 producing wells with an average working interest of 7.727%. 1 well with a working interest of 8.71% is in the process of being drilled. There is also additional spacing for18 wells. 60,000 gross and 6,000 net mineral acres located in Sioux Nebraska. This lease has the potential for over 800 horizontal wells. With a 10% interest in the field this could yield 80 net wells for Stratex. 355 gross and 120 net mineral acres located in Wattenberg Field in the Denver-Julesberg Niobrara Formation, Colorado. 640 gross and 260 net mineral acres operating well in Roosevelt County, Montana with one operating well. The Operating well(Tininencko 4-19) is producing 35 barrels per day with one Bakken drilling unit of 320 acres. 640 gross and 121 net mineral acres in Stark County, North Dakota. Stark County has seen significant development recently as firms are exploring the potential of the Bakken play in the county. 640 gross and 120 net mineral acres in Mountrail County, North Dakota. We have gained a foothold in Mountrail County, which has been the focal point of drilling in the Williston Basin and the best performing county in North Dakota. The North Dakota State Industrial Commission has reported Mountrail’s most recent monthly production rate, December 2011, at 5.1 million barrels of oil. 13 640 gross and 32 net mineral acres in Williams County, North Dakota. Williams County has also been a top producing county in North Dakota and the most recent production statistics by the North Dakota Industrial Commission (NDIC) report monthly production at 2.4 million barrels of oil. 640 gross and 4 net mineral acres in Divide County, North Dakota. We have acquired small leasehold in Divide County, which has picked up in development lately. 709 gross and 5 net mineral acres in Williams County, North Dakota. Williams County has also been a top producing county in North Dakota and the most recent production statistics by the NDIC report monthly production at 2.4 million barrels of oil. Marketing and Customers As a non-operator, we intend to rely on outside operators for the transportation, marketing/sales and account reporting for all production. The operators of our wells will be responsible for the marketing and sales of all production to regional purchasers of petroleum products, and we intend to evaluate the credit worthiness of those purchasers periodically. Disclosure of Reserves Below is a summary of oil and gas reserves as of the fiscal-year ended December 31, 2011 based on average fiscal-year prices. Reserves Reservescategory Oil (Barrels) Naturalgas (mmcf) Syntheticoil (mbbls) Syntheticgas (mmcf) Proved 12,800 0 0 0 Developed: North America 12,800 0 0 0 Undeveloped: North America 0 0 0 0 TOTAL PROVED 0 0 0 Our proved oil and natural gas reserves are all located in the United States, primarily in the Bakken and the Williston Basin in Montana. The reservoir engineering reports used in this prospectus are calculated as of 12/31/11. The estimates of proved reserves at 12/31/11 are based on reports prepared by LaRoache Petroleum Consultants, Ltd. (the “Engineering Reports”) which are included herein as Exhibit 99.1. Proved reserves were estimated in accordance with the guidelines established by the SEC and the Financial Accounting Standards Board (“FASB”). 14 Proved reserves and future net revenue to the evaluated interests were based on economic parameters and operating conditions considered applicable as of December 31, 2011 and are pursuant to the financial reporting standards of the SEC and prepared in accordance with the SPE 2007 Standards promulgated by the Society of Petroleum Engineers. The reserves projections in this evaluation are based on the use of the available data and accepted industry-engineering methods. Qualifications of Technical Persons and Internal Controls over Reserves Estimation Process Our policies regarding internal controls over the recording of reserves estimates requires reserves to comply with the SEC definitions and guidance and be prepared in accordance the SPE 2007 Standards promulgated by the Society of Petroleum Engineers.Our procedures require that our reserve report be prepared by a third-party registered independent engineering firm at the end of every year based on information we provide to such engineer. We accumulate historical production data for our wells, calculate historical lease operating expenses and differentials, update working interests and net revenue interests, obtain updated authorizations for expenditure (“AFEs”) and obtain geological and geophysical information from operators. This data is forwarded to our third-party engineering firm for review and calculation. Our Chief Executive Officer and Chief Financial Officer provide a final review of our reserve report and the assumptions relied upon in such report. William M. Kazmann Petroleum Engineer and Geological Advisor, was our third party reserve engineer for the preparation of our reserve report, effective as of the date of purchase of the Tininenko property and December 31, 2011.Mr. Kazmann has been a petroleum engineering and geological advisor for more than 33 years with multi-disciplinary experience in the oil and gas industry.He meets or exceeds the education, training, and experience requirements set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers and is proficient in judiciously applying industry standard practices to engineering and geoscience evaluations as well as applying SEC and other industry reserves definitions and guidelines. Accordingly, we hired LaRoache Petroleum Ltd. as our new third-party engineering firm to prepare our reserve estimates as of the purchase date of our Tininenko property and December 31, 2011 going forward. 15 Proved Undeveloped Reserves As of December 31, 2011, there were no proved undeveloped reserves. We had no operations prior to the year ended December 31, 2010. During fiscal year 2011, we focused primarily on the acquisition of leasehold properties.As a result, investment in converting proved undeveloped reserves to proved developed reserves was limited. Oil and Gas Production, Production Prices and Production Costs Oil and Gas Production The following table summarizes the production of oil and natural gas by geographical are for the fiscal year ended December 31, 2011. Product Williston Basin Total Oil (Bbls) Gas (Mcf) 0 0 BOE 0 0 The following table summarizes gross and net productive oil wells by state as of December 31, 2011. Production Prices The following table summarizes the average sales price per unit of oil and natural gas by geographical areafor the fiscal year ended December 31, 2011: Product WillistonBasin Total Oil (Bbls) $ $ Gas (Mcf) 0 0 Product (Mcf) 0 0 BOE $
